DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Regarding independent claim 1:
Applicant submitted (Remarks, pages 6-10) that the cited art does not disclose or suggest, “receiving an indication indicating at least one physical resource block (PRB) group of a plurality of PRB groups of a serving cell from a network, wherein at least one location and at least one bandwidth of the at least one PRB group are determined according to a higher layer signaling transmitted by the network”, “each of the plurality of PRB groups comprises at least one physical uplink (UL) control channel (PUCCH) resource” and “each of the at least one PUCCH resource indicates a starting symbol index and a duration of a PUCCH“ as cited in the independent claim 1. The examiner respectfully disagrees.
Chen teaches “receiving an indication indicating at least one physical resource block (PRB) group of a plurality of PRB groups of a serving cell from a network”. In [0065], Chen discloses “a UE receives an allocation from a base station or more generally a node (including possibly another UE) of resources for uplink control channel transmission. Because of the increased potential payload due to the LTE/LTE-A with unlicensed spectrum carrier along with the occupied channel bandwidth requirements for PUCCH transmissions, the single PRB allocation for current LTE PUCCH transmissions may be insufficient. As such, LTE PUCCH over unlicensed spectrum may be allocated for multiple PRBs (M) when necessary”. Thus, multiple PRBs are allocated by the base station for PUCCH transmissions by the UE. In addition, 3GPP TS 36.213 teaches “a plurality of PRB groups”. On page 135, section 8.1.2, line 2, 3GPP TS 36.213 discloses “sets of resource blocks with each set including one or more consecutive resource block groups”. Therefore, multiple sets of PRBs are configured and available for uplink resource allocation by the serving base station.
Chen teaches “wherein at least one location and at least one bandwidth of the at least one PRB group are determined according to a higher layer signaling transmitted by the network”. In [0065], Chen discloses “LTE PUCCH over unlicensed spectrum may be allocated for multiple PRBs (M) when necessary”. In [0059], Chen discloses “for uplink transmissions, including PUCCH transmissions, 10 PUCCH channels may be multiplexed with the minimum interleaving granularity of 10 RBs to successfully meet RRC command”. In addition, since the bandwidth and size of each RB is a well-defined value in the LTE standard, when multiple PRBs (M) are allocated by the base station through RRC higher-layer signaling, the bandwidth and location of the multiple PRBs can be obtained by the UE.
Chen teaches “each of the plurality of PRB groups comprises at least one physical uplink (UL) control channel (PUCCH) resource”. In [0061], Chen discloses “PUCCH transmissions scheduled in LTE systems are generally allocated for one physical resource block (PRB) occupying one resource block (RB) in each slot”. In 
Applicant’s arguments with respect to the limitation “each of the at least one PUCCH resource indicates a starting symbol index and a duration of a PUCCH” have been considered but are moot in view of new ground of rejection (Hooli et al., US 2018/0288787).
Therefore, for the reasons shown above, the prior art by Chen, 3GPP TS 36.213 and Hooli clearly teaches all the limitations in independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 7, 23, 27-29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0092702) in view of 3GPP TS 36.213 V12.7.0 (2015-10) and Hooli et al. (US 2018/0288787, relying on the foreign application PCT/EP2015/072762).
Regarding Claim 1, Chen teaches a communication device ([0037] communication devices) for handling transmission/reception for a serving cell ([0039] each eNB 105 may provide communication coverage for a macro cell, a pico cell, a femto cell, and/or other types of cell), comprising: a storage unit, for storing instructions of ([0097] the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium):
receiving an indication indicating at least one physical resource block (PRB) of a serving cell from a network ([0065] a UE receives an allocation from a base station or more generally a node (including possibly another UE) of resources for uplink control channel transmission … LTE PUCCH over unlicensed spectrum may be allocated for multiple PRBs (M) when necessary), wherein at least one location and at least one bandwidth of the at least one PRB are determined according to a higher layer signaling transmitted by the network ([0078] two types of PUCCH resource determination are supported: explicit resource determination, in which the resource for PUCCH is indicated to the UE through an RRC command; [0059] for uplink transmissions, including PUCCH transmissions, 10 PUCCH channels may be multiplexed with the minimum interleaving granularity of 10 RBs to successfully meet the occupied bandwidth requirements … For example, in a 20 MHz system, one PUCCH channel could then occupy RBs 0, 10, 20, . 
performing a communication operation in the at least one PRB group with the network, after receiving the indication ([0065] a UE receives an allocation from a base station or more generally a node (including possibly another UE) of resources for uplink control channel transmission; [0067] the UE transmits the UCI to the base station over the allocated resources. In transmitting the PUCCH according to the various aspects of the present disclosure, different structures for the PUCCH may be employed);
wherein each of the plurality of PRB groups comprise at least one physical uplink (UL) control channel (PUCCH) resource ([0061] PUCCH transmissions scheduled in LTE systems are generally allocated for one physical resource block (PRB) occupying one resource block (RB) in each slot; [0065] a UE receives an allocation from a base station or more generally a node (including possibly another UE) of resources for uplink control channel transmission … LTE PUCCH over unlicensed spectrum may be allocated for multiple PRBs (M) when necessary; [0073] Each PUCCH channel may carry up to M*C bits, where M is the number of PRBs for the PUCCH channel); and

However, Chen does not teach a plurality of PRB groups; and wherein each of the at least one PUCCH resource indicates a starting symbol index and a duration of a PUCCH.
In an analogous art, 3GPP TS 36.213 teaches a plurality of PRB groups (page 135, section 8.1.2, line 2, sets of resource blocks with each set including one or more consecutive resource block groups).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the indication of multiple resource block groups from 3GPP TS 36.213 with Chen’s resource allocation in order for the UE to be able to accept a more flexible resource allocation in order to increase the success rates for the UE to transmit the PUCCH on the allocated PRB groups. 
The combination of Chen and 3GPP TS 36.213 does not teach wherein each of the at least one PUCCH resource indicates a starting symbol index and a duration of a PUCCH.
In an analogous art, Hooli teaches wherein each of the at least one PUCCH resource indicates a starting symbol index ([0174] FIG. 3 illustrates a situation, where TDM between a Reference Signal (RS) symbol (symbol #0 in the figure), PUCCH 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the indication of multiple resource block groups from Hooli’s method with Chen’s resource allocation so that UE does not become power limited even with wider bandwidth allocations. TDMA approach may allow the single carrier properties of the transmitted signal to be maintained. On the other hand, when compared to frequency division multiple access (FDMA), TDMA may simplify the control/data multiplexing as well as provide improved interference handling for the critical control signals (Hooli [0173]).

Regarding Claim 2, the combination of Chen, 3GPP TS 36.213 and Hooli, specifically Chen teaches the communication operation comprises a listen before talk 

Regarding Claim 3, the combination of Chen, 3GPP TS 36.213 and Hooli, specifically Chen teaches the storage unit further stores the instruction of: transmitting at least one of data and control information via the first set of the at least one PRB group to the network according a result of the LBT ([0052] LBT may be implemented on both the base station and the UE; [0064] in addressing LBT requirements for CCs in unlicensed bands, the potential ACK/NAK payload may be variable from subframe to subframe, depending on the results of CCA checks).

Regarding Claim 4, Chen does not teach the communication operation comprises a measurement performed in a second set of the at least one PRB group.
In an analogous art, 3GPP TS 36.213 teaches the communication operation comprises a measurement performed in a second set of the at least one PRB group (page 74, section 7.2, 4th paragraph: A UE is configured with resource-restricted CSI measurements if the subframe sets CCSI,0 and CCSI,1 are configured by higher layers; page 102, 5th paragraph, line 5: UE shall derive the channel measurements for computing CQI based on CRS (CRS the second set of the PRB group)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 36.213’s 

Regarding Claim 5, Chen teaches performing a LBT in a third set of the at least one PRB group ([0052] LBT may be implemented on both the base station and the UE; [0064] in addressing LBT requirements for CCs in unlicensed bands, the potential ACK/NAK payload may be variable from subframe to subframe, depending on the results of CCA checks).
However, Chen does not teach transmitting a measurement result of the measurement via the third set of the at least one PRB group.
In an analogous art, 3GPP TS 36.213 teaches transmitting a measurement result of the measurement via the third set of the at least one PRB group according to a result of the LBT (page 74, 8th paragraph: it shall transmit periodic CSI reporting on PUCCH as defined hereafter in subframes with no PUSCH allocation (the third set of the PRB group is PUCCH); 1st paragraph: CSI which consists of Channel Quality Indicator (CQI),… (i.e., CSI contains measurements)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 36.213’s method with Chen’s resource allocation in order for the UE to be able to accept a more flexible resource allocation in order to increase the success rates for the UE to transmit 

Regarding Claim 7, the combination of Chen, 3GPP TS 36.213 and Hooli, specifically Chen teaches the at least one location or the at least one bandwidth of the at least one PRB group is determined according to a bandwidth of the serving cell ([0059] A nominal channel bandwidth 500 is illustrated for a 20 MHz LTE/LTE-A deployment with unlicensed spectrum. Actual channel bandwidth 501 represents 100 RBs, which represents an actual usable bandwidth of approximately 18 MHz. In order to be considered occupied channel bandwidth, uplink transmissions should span at least 80% of nominal channel bandwidth 500. Occupied channel bandwidth 502 is illustrated having 91 RBs, representing approximately 16.4 MHz. Thus, for uplink transmissions, including PUCCH transmissions, 10 PUCCH channels may be multiplexed with the minimum interleaving granularity of 10 RBs to successfully meet the occupied bandwidth requirements).

Regarding Claim 23, Chen does not teach each of the at least one PRB group comprises a plurality of consecutive PRBs.
In an analogous art, 3GPP TS 36.213 teaches each of the at least one PRB group comprises a plurality of consecutive PRBs (page 67, 7.1.6.5, line 8, each PRG consists of consecutive PRBs).


Regarding Claim 27, the combination of Chen, 3GPP TS 36.213 and Hooli, specifically Chen teaches transmitting a physical UL shared channel (PUSCH) in the at least one PRB group of the serving cell to the network ([0057] On the uplink, at the UE 115, a transmit processor 464 may receive and process data (e.g., for the physical uplink shared channel (PUSCH)) from a data source 462 and control information (e.g., for the physical uplink control channel (PUCCH)) from the controller/processor 480; [0060] Uplink signals, such as PUCCH and PUSCH signals, are typically based on localized frequency division multiplexing (LFDM) waveforms).

Regarding Claim 28, the combination of Chen, 3GPP TS 36.213 and Hooli, specifically Chen teaches transmitting a PUCCH accompanied with the PUSCH via the serving cell to the network according to a multiplexing scheme ([0060] Uplink signals, such as PUCCH and PUSCH signals, are typically based on localized frequency division multiplexing (LFDM) waveforms that occupy a set of subcarriers where a different modulation symbol is sent for each subcarrier or some precoding is done before sending the frequency domain waveform).


However, Chen does not teach the PUCCH is transmitted in at least one other PRB group of the serving cell.
In an analogous art, 3GPP TS 36.213 teaches the PUCCH is transmitted in at least one other PRB group of the serving cell (3GPP TS 36.213 page 135, section 8.1.2, lines 1-2, scheduled UE two sets of resource blocks (PUCCH and PUSCH can be scheduled in different sets)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 36.213’s method with Chen’s resource allocation in order for the UE to be able to accept a more flexible resource allocation in order to increase the success rates for the UE to transmit the PUCCH on the allocated PRB groups.

Regarding Claim 33, the combination of Chen and 3GPP TS 36.213 does not teach the duration of the PUCCH is a long duration or a short duration.
In an analogous art, Hooli teaches the duration of the PUCCH is a long duration or a short duration ([0173] UL transmissions such as PUCCH and physical uplink shared channel (PUSCH) are required to occupy a large BW. .... However, each 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the indication of multiple resource block groups from Hooli’s method with Chen’s resource allocation so that UE does not become power limited even with wider bandwidth allocations. TDMA approach may allow the single carrier properties of the transmitted signal to be maintained. On the other hand, when compared to frequency division multiple access (FDMA), TDMA may simplify the control/data multiplexing as well as provide improved interference handling for the critical control signals (Hooli [0173]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of 3GPP TS 36.213, Hooli et al. and Stern-Berkowitz et al. (US 2018/0048498, relying on the provisional application 62/204,135).
Regarding Claim 6, the combination of Chen, 3GPP TS 36.213 and Hooli does not teach the measurement result comprises a LBT successful rate of the third set of the at least one PRB group.
In an analogous art, Stern-Berkowitz teaches the measurement result comprises a LBT successful rate ([0323] a WTRU may report how many LBT/CCA attempts failed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Stern-Berkowitz’s LBT statistics with Chen’s method in order to indicate to the eNB the probability of success for UL transmissions on the unlicensed channels (Stern-Berkowitz [0387] lines 2-4). This information will be useful when the operator is performing the network configuration for licensed and unlicensed bands because the operator can, based on the failure rates, dynamically adjust the resource allocation to the unlicensed UEs in order to improve the access success rates for the users and the overall system resource utilization.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of 3GPP TS 36.213, Hooli et al. and You et al. (US 2018/0013529).
Regarding Claim 24, the combination of Chen, 3GPP TS 36.213 and Hooli does not teach a maximum number of the plurality of PRB groups is 4.
In an analogous art, You teaches a maximum number of the plurality of PRB groups is 4 ([0271] When the size of a PRB-set is 2 or 4 in a distributed transmission environment, PRB bundling may be applied regardless of an AL. In this case, the size of PRB bundling (i.e., the size of a PRB group (PRG)) of the EPDCCH may always be assumed to be a specific number of PRBs (e.g., 6 PRBs) (PRB group size is 6 and the set is a size of 2 or 4 PRB groups)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined You’s method with .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of 3GPP TS 36.213, Hooli et al. and Park et al. (US 2012/0165032).
Regarding Claim 26, the combination of Chen, 3GPP TS 36.213 and Hooli does not teach the plurality of PRB groups are not overlapped, partly overlapped or completely overlapped.
In an analogous art, Park teaches the plurality of PRB groups are not overlapped, partly overlapped or completely overlapped ([0018] lines 1-3, PRBs included in the first rotation PRB group and the PRBs included in the second rotation PRB group may not overlap each other; [0019] lines 1-3, PRBs included in the first rotation PRB group and the PRBs included in the second rotation PRB group may overlap each other at least partially).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the configuration of overlapped PRB groups from Park with Chen’s method in order that frequency resource management is considered (Park [0079] lines 7-8) because in a network with limited frequency resources, overlapped configurations of PRB groups can provide the network operator the flexibility to configure the network resources within the allocated system .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of 3GPP TS 36.213, Hooli et al. and Pajukoski et al. (US 2011/0085516).
Regarding Claim 30, the combination of Chen, 3GPP TS 36.213 and Hooli does not teach the multiplexing scheme is a time-division multiplexing (TDM) scheme and the PUSCH is transmitted in the at least one PRB group before the PUCCH.
In an analogous art, Pajukoski teaches the multiplexing scheme is a time-division multiplexing (TDM) scheme and the PUSCH is transmitted in the at least one PRB group before the PUCCH ([0129] lines 1-3, TDM is used … PUCCH … PUSCH; Fig. 2 and Fig. 3, PUCCH and Data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pajukoski’s multiplexing arrangement of data channel and UL control channel with Chen’s method so that the latency of the system can be reduced because the uplink control information such as link quality and resource request can be processed by the network during the same time interval when the data is received. Hence, the uplink throughput can be increased by this arrangement. Moreover, the multiplexing scheme for the LBT LTE-U can also be backward compatible with LTE Rel. 8 system (Pajukoski [0127] and [0135]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wiemann et al. (US 2017/0163388) teaches method for short PUCCH transmission and uplink MAC protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413